EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is dated this 17th day of April, 2008 to
be effective as of September 1, 2007 (the “Effective Date”) by and between GREG
S. TAYLOR (the “Employee”) and CYTOGENIX, INC., a Nevada corporation (the
“Company”).

1.

Duties and Scope of Employment.

(a)  Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Employee in the position of Vice
President of Finance and Administration and Chief Financial Officer.  Employee
shall report to the Company’s Board of Directors and Chief Executive Officer.
 Employee shall perform the duties and responsibilities customarily associated
with such position, and such other duties and responsibilities that are assigned
to him by the Chief Executive Officer and/or the Board of Directors.

(b)  Obligations to the Company.  During his Employment, the Employee shall
devote substantially all of his business  time, attention, skill and efforts to
the faithful performance of his duties hereunder.  Employee shall not embark on
any business efforts outside of those described herein that would be in conflict
with the faithful performance of his duties as described herein.  Any
substantial business obligations outside of the Employee’s obligations to the
Company shall be disclosed in Exhibit A, which will be approved by the Company’s
President and/or Board of Directors and updated and reviewed on an annual basis.
 The Employee shall comply with the Company’s policies and rules as they may be
in effect from time to time during his Employment.  

(c)  No Conflicting Obligations.  The Employee represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement or
that would represent a conflict of interest.  The Employee represents and
warrants that he will not use or disclose, in connection with his employment by
the Company, any trade secrets or other proprietary information or intellectual
property in which the Employee or any other person has any right, title or
interest and that his employment by the Company as contemplated by this
Agreement will not infringe or violate the rights of any other person or entity.
 The Employee represents and warrants to the Company that he has returned all
property and confidential information belonging to any prior employer.  

2.

Cash and Incentive Compensation.

(a) Salary.  Except as contemplated by the subsections below, the Company shall
pay the Employee as compensation for his services a base salary at a gross
annual rate of $180,000.00.  Such salary shall be adjusted thereafter on an
annual basis by the Board of Directors, and payable in accordance with the
Company’s standard payroll procedures.  (The annual compensation specified in
this Subsection (a), together with any increases in such compensation that the
Company may grant from time to time, is referred to in this Agreement as “Base
Compensation.”)

(b)  Bonus.  Employee shall receive a cash bonus, payable one-half at execution
and one-








 

--------------------------------------------------------------------------------

half on the first anniversary of such execution, upon the execution of a
financing agreement by the Company.  The amount of the bonus will be $50,000 for
a financing of $10,000,000 or more and $75,000 for a financing of $20,000,000 or
more.  In addition, the Employee will be eligible to receive a bonus at the
discretion of the Board of Directors.

(c)  Incentive Compensation.  The Company shall (i) grant Employee 500,000
shares of restricted common stock at a price of $0.001 per share, and (ii) grant
Employee an initial stock option award of 3,400,000 shares of common stock under
the CytoGenix, Inc. Stock Option Plan established in 2003 at a strike price
equal to the opening stock price on the date of issue.  1,133,334 shares will
vest upon the issuance date with an additional 1,133,333 shares vesting each
upon the first and second anniversary date of issuance, however, Employee’s
options to purchase the Company’s Common Stock will fully vest and become
immediately exercisable upon a Change In Control.  Additional grants of options
to Employee during the term of this Agreement may be made at the discretion of
the compensation committee of the Board of Directors.

(d)  Insurance Coverage.  The Employee will be eligible to participate in
Company-sponsored benefit plans, including the Company’s medical plan, in the
same manner as Company and any third-party benefit provider make such
opportunities available to Company’s regular full-time employees, subject to any
such third-party benefit provider’s determination that Employee is eligible to
participate in such plan.  The Company shall pay, on Employee's behalf, or
reimburse Employee in the event the Employee paid such amount, the amount
payable by Employee as a premium for coverage for Employee and his family under
the Company's health insurance plan, and shall pay the premium for a life
insurance policy for Employee, with the proceeds payable to a beneficiary or
beneficiaries of his choice, in an amount consistent with that of other senior
executives of the Company who have the same benefit.

(e)  Vacation.  Employee shall be entitled to no less than two weeks paid
vacation per year and all legal holidays during which time his applicable
compensation shall be paid in full, provided that, in the event Employee is
unable to use all of such vacation in any given calendar year, Employee shall be
able to carry up to two weeks of vacation to the following year, but any unused
vacation in excess of such two weeks shall be forfeited.

(f)  401(k) Contributions.  In the event that the Company establishes a 401(k)
plan for its employees, and to the extent permissible, the Company shall match
the Employee's contributions to the 401(k) plan, up to a maximum of 15 percent
of Employee's Base Compensation, or to the maximum permitted by law, whichever
is lesser.

(g)  Medical Leave.   In the event that the Employee is disabled or otherwise
unable to perform his duties hereunder for a period in excess of Employee's
available vacation time and the available sick leave under the Company's
then-current leave plans, the Employee shall be entitled to continue to receive
his full Base Compensation for a period of up to six (6) months, if necessary.
 The Company shall, in addition, use its best efforts to obtain a long-term
disability policy, at its expense, for Employee, which policy shall provide that
no less than fifty percent (50%) of Employee's then-current Base Compensation
shall be payable to Employee for the remainder of his life or until he reaches
the maximum age permissible under such long-term disability plans.





2




--------------------------------------------------------------------------------

(h)  Additional Benefits.  In addition, during the term of this Agreement,
Employee shall be entitled to participate in and receive benefits under any and
all employee benefit plans and programs which are from time to time generally
made available to the executive employees of the Company, subject to approval
and grant by the appropriate Company committee with respect to programs calling
for such approvals or grants.

3.

Business Expenses.

During his Employment, the Employee shall be authorized to incur necessary and
reasonable communication, travel, entertainment and other business expenses in
connection with his duties hereunder.  The Company shall reimburse the Employee
for such expenses upon presentation of an itemized account and appropriate
supporting documentation, all in accordance with the Company’s generally
applicable policies.

4.

Term of Employment.

(a)  Basic Rule.  Subject to the terms of Section 5, the Employee’s Employment
with the Company shall be “at will,” meaning that either the Employee or the
Company shall be entitled to terminate the Employee’s Employment at any time and
for any reason, with or without Cause (in the case of the Company) or
Constructive Termination (in the case of Employee).  This Agreement shall
constitute the full and complete agreement between the Employee and the Company
on the “at will” nature of the Employee’s Employment, which may only be changed
in an express written agreement signed by the Employee and a duly authorized
officer of the Company.

(b)  Termination.  The Employee, or the Company subject to the terms of
Section 5, may terminate the Employee’s Employment at any time and for any
reason (or no reason), and with or without Cause (in the case of the Company) or
Constructive Termination (in the case of Employee), by giving the other party
notice in writing.  The Employee’s Employment shall terminate automatically in
the event of his death.

(c)  Rights Upon Termination.  Except as expressly provided in Section 5, upon
the termination of the Employee’s Employment pursuant to this Section 4, the
Employee shall only be entitled to the compensation, benefits and reimbursements
described in Sections 2 and 3 for the period preceding the effective date of the
termination.

5.

Termination Benefits.

(a) General Release. Any other provision of this Agreement notwithstanding,
Subsections (b) and (c) below shall not apply unless the Employee (i) has
executed a general release (in a form prescribed by the Company) of all known
and unknown claims that he may then have against the Company or persons
affiliated with the Company, and (ii) has agreed not to prosecute any legal
action or other proceeding based upon any of such claims.

(b)  Severance Pay.  If, during the term of this Agreement, the Company
terminates the Employee’s Employment for any reason other than Cause or
Permanent Disability, or if the Employee voluntarily resigns following a
Constructive Termination, (collectively, a





3




--------------------------------------------------------------------------------

“Termination Event”), then the Company shall pay the Employee his Base
Compensation for a period of twelve (12) months following the termination of his
Employment.  Such Base Compensation shall be paid at the rate in effect at the
time of the termination of Employment and in accordance with the Company’s
standard payroll procedures.  In addition, the Company shall also reimburse the
Employee for the payment of the Employee’s COBRA or equivalent other replacement
medical and dental insurance premiums for a period of twelve (12) months.

(c)  Change of Control.  In the event that Employee is subject to a Termination
Event within twelve (12) months of a Change in Control, then in addition to the
payment set forth in subsection (b) above, Employee shall also be entitled to
receive an additional severance payment equal to twelve (12) months' Base
Compensation at the then-current rate, payable in a lump sum on termination of
employment.  The Company will pay such lump sum termination payment to Employee
concurrent with Employee’s termination of employment.  The Company’s obligation
to pay to Employee any amounts under subsection (b) above and this subsection
(c) will bear interest at the maximum rate allowed by law until paid by the
Company, and all accrued and unpaid interest will bear interest at the same
rate, all of which interest will be compounded daily.

(d)  Definition of “Cause.”  For all purposes under this Agreement, “Cause”
shall mean:

(i) Any breach of the Invention, Confidential Information and Non-Competition
Agreement dated the date hereof between the Employee and the Company;

(ii) Conviction of, or a plea of “guilty” or “no contest” to, a felony, or a
plea of “guilty” or “no contest” to a lesser included offense in exchange for
withdrawal of a felony indictment or felony charge by indictment, in each case
whether arising under the laws of the United States or any state thereof;

(iii) Gross misconduct or gross negligence in the performance of duties assigned
to the Employee under this; or

(iv) Employee’s repeated failure to perform substantially all of the duties of
his employment or to follow and comply with the reasonable and lawful written
directives of the Board of Directors of the Company after such Employee has been
informed in writing of such failure and given a period of not less than 30 days
to remedy such failure.

(e) Definition of “Change of Control.” For all purposes under this Agreement,
“Change of  Control” shall mean:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
stockholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization 50% or more of the voting power of the outstanding securities of
each of (A) the continuing or surviving entity and (B) any direct or indirect
parent corporation of such continuing or surviving entity; provided, however,
that any financing in which the Company shall issue and sell shares of its
capital stock or securities convertible into equity securities of the Company
shall not constitute a change in control even if persons





4




--------------------------------------------------------------------------------

who were not stockholders of the Company immediately prior to such financing own
immediately after such financing 50% or more of the voting power of the
Company’s outstanding securities; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or capital stock.

(f) Definition of “Constructive Termination.” For all purposes under this
Agreement, Constructive Termination shall mean the voluntary resignation of the
Employee within twelve (12) months following:

(i) A change in the Employee’s position with the Company without the Employee’s
consent that materially reduces his level of authority, responsibilities and
duties;

(ii) A substantial reduction in the Employee’s Base Compensation unless due to a
lack of available funds and the Employee is treated similarly to all other
employees; or

(iii) Receipt of notice from the Company that the Employee’s principal workplace
will be relocated by more than 50 miles without his consent.

(g)  Definition of “Permanent Disability.” For all purposes under this
Agreement, “Permanent Disability” shall mean that the Employee, at the time
notice is given, has failed to perform his duties under this Agreement
(excluding an approved leave from work or a leave required by law) for a period
of more than 30 business days in any 90 consecutive days (or such longer period
as may be required by law) as the result of his incapacity due to physical or
mental injury, disability or illness.

6.  

Effect of Termination on Common Stock Options.

Options to purchase the Company’s Common Stock held by the Employee and not
previously vested will expire 30 days from termination if the Employee’s
employment with the Company is terminated for Cause as defined in Section 5(d)
of this Agreement.  If Employee’s employment with the Company ends for any
reason other than termination for Cause or due to death, such Employee’s
unvested options will vest immediately and all stock options held by the
Employee shall remain exercisable for a period of five years from such
termination date.  If the Employee dies or becomes disabled while employed by
the Company his options shall become fully exercisable on the date of his death
or his disability (as applicable) and shall expire twenty-four months
thereafter.

6.

Non-Solicitation, Non-Disclosure and Non-Competition.

The Employee has entered into an Invention, Confidential Information and
Non-Competition Agreement with the Company, in the form attached hereto as
Exhibit B, which is incorporated herein by reference.

7.

Insurance.





5




--------------------------------------------------------------------------------

During the term of this Agreement, the Company will use its best efforts to
maintain liability insurance to cover actions of its directors and officers for
an amount not less than $5 million and will include Employee on this policy.

8.

Successors.

(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business, capital stock and/or assets.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which becomes bound by this Agreement.

(b)  Employee’s Successors.  This Agreement and all rights of the Employee
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

9.

Miscellaneous Provisions.

(a)  Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b)  Modifications and Waivers.  No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by the Employee and by an authorized officer of
the Company (other than the Employee).  No waiver by either party of any breach
of, or of compliance with, any condition or provision of this Agreement by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

(c)  Whole Agreement. This Agreement and the Invention, Confidential Information
and Non-Competition Agreement contain the entire understanding of the parties
with respect to the subject matter hereof.  No other agreements, representations
or understandings (whether oral or written and whether express or implied) which
are not expressly set forth in such agreements have been made or entered into by
either party with respect to the subject matter hereof.

(d)  Withholding Taxes.  All payments made under this Agreement shall be subject
to reduction to reflect taxes or other charges required to be withheld by law.

(e)  Choice of Law and Severability.  This Agreement is executed by the parties
in the State of Texas and shall be interpreted in accordance with the laws of
such State (except their provisions governing the choice of law).  If any
provision of this Agreement becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to





6




--------------------------------------------------------------------------------

conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect.  Should there ever occur any
conflict between any provision contained in this Agreement and any present or
future statute, law, ordinance or regulation contrary to which the parties have
no legal right to contract, then the latter shall prevail but the provision of
this Agreement affected thereby shall be curtailed and limited only to the
extent necessary to bring it into compliance with applicable law.  All the other
terms and provisions of this Agreement shall continue in full force and effect
without impairment or limitation.

(f)  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach thereof, or the Employee’s Employment or the termination
thereof, shall be settled in Houston, Texas, by arbitration in accordance with
the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association.  The decision of the arbitrator shall be final and
binding on the parties, and judgment on the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof.  The parties hereby agree
that the arbitrator shall be empowered to enter an equitable decree mandating
specific enforcement of the terms of this Agreement.  The Company and the
Employee shall share equally all fees and expenses of the arbitrator.  The
Employee hereby consents to personal jurisdiction of the state and federal
courts located in the State of Texas for any action or proceeding arising from
or relating to this Agreement or relating to any arbitration in which the
parties are participants.

(g) No Assignment.  This Agreement and all rights and obligations of the
Employee hereunder are personal to the Employee and may not be transferred or
assigned by the Employee at any time.  The Company may assign this Agreement and
all of its rights hereunder to any parent, subsidiary or affiliate of Company or
to any third party in connection with the (i) sale or transfer of all or
substantially all of the assets or capital stock of Company to such third party
or (ii) merger or consolidation of Company with such third party.

(h) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.


























7




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

EMPLOYEE:



                                   /s/ Greg S. Taylor
Greg S. Taylor Company: CYTOGENIX, Inc. /s/  Malcolm H. Skolnick
Malcolm H. Skolnick
Chairman of the Board of Directors
Chief Executive Officer and President



 

 

 





8




--------------------------------------------------------------------------------

EXHIBIT A

List of any business obligations of Employee where professional services
rendered:

.

                                          

- NONE -

                                                        




                                                        




                                                        




 

 

                                                        














9




--------------------------------------------------------------------------------

EXHIBIT B

Form of Invention, Confidential Information and Non-Competition Agreement

(See attached)







- Previously Executed -

 

/s/ Greg Taylor
Greg S. Taylor








 

 

10


